Exhibit 10.3

SUMMARY OF NON EMPLOYEE DIRECTOR COMPENSATION ARRANGEMENTS

Non-employee directors are paid an annual retainer of $162,000 (reduced from
$180,000, effective as of July 1, 2009). The Presiding Director and Committee
Chairs receive an additional annual fee of $5,000. No meeting fees or committee
membership fees are paid.

Under the Deferred Compensation Program for Non-Employee Directors, each
non-employee director is required to defer at least 50 percent of his or her
retainer in the form of Common Stock Units and can elect to defer up to
100 percent. A Common Stock Unit is what is sometimes referred to as “phantom
stock” because initially no stock is actually issued. Instead, a book entry
account is kept for each director that shows how many Common Stock Units he or
she has. When a director leaves the Board, he or she receives actual shares of
common stock corresponding to the number of Common Stock Units in his or her
account. Each non-employee director’s deferred stock account is credited with
Common Stock Units every January. The ongoing value of each Common Stock Unit
equals the market price of the common stock. When dividends are paid on the
common stock, each account is credited with equivalent amounts in additional
Common Stock Units. If U. S. Steel were to undergo a change in control resulting
in the removal of a non-employee director from the Board, that director would
receive a cash payment equal to the value of his or her deferred stock account.

Under our Non-Employee Director Stock Program, upon joining our Board, each
non-employee director is eligible to receive a grant of up to 1,000 shares of
common stock. In order to qualify, each director must first have purchased an
equivalent number of shares in the open market during the 60 days following the
first date of his or her service on the Board.